IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                             :   No. 2425 Disciplinary Docket No. 3
                                             :
WILLIAM J.P. MULGREW, III                    :   Board File No. C2-17-817
                                             :
                                             :   (Supreme Court of Delaware,
                                             :   No. 363, 2017)
                                             :
                                             :   Attorney Registration No. 313045
                                             :
                                             :   (Berks County)



                                          ORDER


PER CURIAM


       AND NOW, this 5th day of February, 2018, this Court grants Respondent’s

Application for Leave to File a Surreply, including the Supplement. Upon review of the

responses to this Court’s Notice and Order of November 28, 2017, William J.P.

Mulgrew, III, is transferred to disability inactive status, for an indefinite period and until

further Order of the Court. He shall comply with all the provisions of Pa.R.D.E. 217.